Case 19-10136-LSS Doc 8 Filed 01/24/19 Page 1 of 7

Fill in this information to identify the case:

 

Debtor name BHSG & CO.

 

United States Bankruptcy Court for the: D|STR|CT OF DELAWARE

 

Case number (if known)

 

|:| Check ifthis is an
amended frling

 

Officia| Form 207
Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy 04/16

 

The debtor must answer every question. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

m lnc°me

1. Gross revenue from business

- None.
|dentify the beginning and ending dates of the debtor’s fiscal year, Sources of revenue Gross revenue
which may be a calendar year Check all that apply (before deductions and

exclusions)
2. Non-business revenue
lnclude revenue regardless of whetherthat revenue is taxable Non-business income may include interest, dividends, money collected from lawsuits,
and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

- None.

Description of sources of revenue Gross revenue from
each source
(before deductions and
exclusions)

m List Certain Transfers Made Before Filing for Bankruptcy

 

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, Within 90 days before
frling this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
and every 3 years after that with respect to cases Hled on or afterthe date of adjustment.)

- None.

Creditor's Name and Address Dates Total amount of value Reasons for payment or transfer
Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made Within 1 year before filing this case on debts owed to an insider or guaranteed
or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit ofthe insider is less than $6,425. (This amount
may be adjusted on 4/01/19 and every 3 years afterthat With respect to cases filed on or afterthe date of adjustment.) Do not include any payments
listed in line 3. insiders include ochers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
debtor and their relatives; aleiates ofthe debtor and insiders of such aleiates; and any managing agent ofthe debtor. 11 U.S.C. § 101(31).

- None.

lnsider's name and address Dates Total amount of value Reasons for payment or transfer
Relationship to debtor

5. Repossessions, foreclosures, and returns
List all property ofthe debtorthat Was obtained by a creditor Within 1 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

Offrcial Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-10136-LSS Doc 8 Filed 01/24/19 Page 2 of 7

 

 

Debtor BHSG & CO_ Case number (ifknown)

- None

Creditor's name and address Describe of the Property Date Value of property
6. Setoffs

List any creditor, including a bank or frnancial institution, that Within 90 days before frling this case set off or otherwise took anything from an account
ofthe debtor without permission or refused to make a payment at the debtor's direction from an account ofthe debtor because the debtor owed a
debt.

- None

Creditor's name and address Description of the action creditor took Date action was Amount
taken

m Lega| Actions or Assignments

7. Lega| actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in Which the debtor Was involved
in any capacity_within 1 year before filing this case.

 

 

I:l None.
Case title Nature of case Court or agency's name and Status of case
Case number address

7.1. Bank of America NA v Gondal Debt Action Delaware Superior Court l pending
et al 500 N King Street m O l
N1sc-10-167 ALR wirmington, DE19801 m C:nac‘|):::d

7.2. Goddard Systems, lnc v Trademark Delaware District Court l Pending
Gondal et al infringement 844 N King Street m On appeal
17-1003 CJB Wilmington, DE 19801 m Conc|uded

7.3. ln re Hina Gondal Chapter 7 Delaware Bankruptcy Court l pending
19-10096 liquidation 844 N Market Street m O l

wirmington, DE 19801 m C:nac‘|):::d

 

8. Assignments and receivership
List any property in the hands of an assignee forthe benth of creditors during the 120 days before frling this case and any property in the hands of a
receiver, custodian, or other court-appointed ocher Within 1 year before filing this case.

- None

m Certain Gifts and Charitab|e Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
the gifts to that recipient is less than $1,000

- None

Recipient's name and address Description of the gifts or contributions Dates given Value

lm Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

- None

Offrcial Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-10136-LSS Doc 8 Filed 01/24/19 Page 3 of 7

 

 

Debtor BHSG & CO_ Case number (ifknown)
Description of the property lost and Amount of payments received for the loss Dates of loss Value of property
how the loss occurred lost

lf you have received payments to coverthe loss, for
example, from insurance, government compensation, or
tort liability, list the total received.

List unpaid claims on Offrcial Form 106A/B (Schedule
A/B.' Assets - Real and Personal Property)_

m Certain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf ofthe debtor Within 1 year before the filing
ofthis case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
relief, or filing a bankruptcy case.

- None.
Who was paid or who received lf not money, describe any property transferred Dates Total amount or
the transfer? value
Address

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf ofthe debtor Within 10 years before the frling ofthis case
to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

- None.

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf ofthe debtor Within
2 years before the frling of this case to another person, other than property transferred in the ordinary course of business or frnancial affairs. lnclude
both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

- None.
Who received transfer? Description of property transferred or Date transfer Total amount or
Address payments received or debts paid in exchange was made value

Previous Locations

14. Previous addresses
List all previous addresses used by the debtor Within 3 years before frling this case and the dates the addresses were used.

- Does not apply

Address Dates of occupancy
From-To

Hea|th Care Bankruptcies

 

15. Hea|th Care bankruptcies
ls the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?

l No. Go to Pan 9.
I:l Yes. Fill in the information below.

Faci|ity name and address Nature of the business operation, including type of services lf debtor provides meals
the debtor provides and housing, number of
patients in debtor’s care

m Persona||y |dentifiable |nformation

 

Offrcial Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-10136-LSS Doc 8 Filed 01/24/19 Page 4 of 7

Debtor BHSG & CO_ Case number (ifknown)

 

 

16. Does the debtor collect and retain personally identifiable information of customers?

- No.

l:l Yes. State the nature ofthe information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ER|SA, 401(k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?

l No. Go to Part 10.
I:l Yes. Does the debtor serve as plan administrator?

m Certain Financia| Accounts, Safe Deposit Boxes, and Storage Units

 

18. Closed financial accounts
Within 1 year before frling this case, were any frnancial accounts or instruments held in the debtor's name, or forthe debtor's benefrt, closed, sold,
moved, or transferred?
lnclude checking, savings, money market, or other frnancial accounts; certiHcates of deposit; and shares in banks, credit unions, brokerage houses,
cooperatives, associations, and other frnancial institutions.

- None
Financia| |nstitution name and Last 4 digits of Type of account or Date account was Last balance
Address account number instrument closed, so|d, before closing or
moved, or transfer
transferred

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have Within 1 year before frling this

case.
- None
Depository institution name and address Names of anyone with Description of the contents Do you still
access to it have it?
Address

20. Off-premises storage
List any property kept in storage units or warehouses Within 1 year before frling this case. Do not include facilities that are in a part of a building in
Which the debtor does business.

- None

Faci|ity name and address Names of anyone with Description of the contents Do you still
access to it have it?

m Property the Debtor Ho|ds or Controls That the Debtor Does Not Own

 

21. Property held for another
List any property that the debtor holds or controls that another entity owns. lnclude any property borrowed from, being stored for, or held in trust. Do
not list leased or rented property.

- None

m Detai|s About Environment |nformation

 

For the purpose of Part 12, the following definitions apply:
Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium).

Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes orthat the debtor formerly
owned, operated, or utilized.

Hazardous material means anything that an environmental law dennes as hazardous ortoxic, or describes as a pollutant, contaminant, or a
Offrcial Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-10136-LSS Doc 8 Filed 01/24/19 Page 5 of 7

Debtor BHSG & CO_ Case number (ifknown)

 

 

similarly harmful substance.
Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in anyjudicia| or administrative proceeding under any environmental |aw? lnclude settlements and orders.

- No.

I:l Yes. Provide details below.

Case title Court or agency name and Nature of the case Status of case
Case number address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental |aw?

- No.

I:l Yes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

24. Has the debtor notified any governmental unit of any release of hazardous materia|?

- No.

I:l Yes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

m Detai|s About the Debtor's Business or Connections to Any Business

 

25. Other businesses in which the debtor has or has had an interest
List any business for Which the debtor Was an owner, partner, member, or otherwise a person in control Within 6 years before filing this case.
lnclude this information even if already listed in the Schedules.

- None

Business name address Describe the nature of the business Employer ldentification number
Do not include Social Security number or lTlN.

Dates business existed

26. Books, records, and financial statements
26a. List all accountants and bookkeepers Who maintained the debtor's books and records Within 2 years before filing this case.

- None

Name and address Date of service
From-To

26b. List all Hrms or individuals Who have audited, compiled, or reviewed debtor's books of account and records or prepared a frnancial statement
Within 2 years before frling this case.

- None

26c. List all Hrms or individuals Who were in possession of the debtor's books of account and records When this case is Hled.

- None

Name and address lf any books of account and records are
unavailable, explain why

26d. List all frnancial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a frnancial
statement Within 2 years before frling this case.

- None

Offrcial Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-10136-LSS Doc 8 Filed 01/24/19 Page 6 of 7

Debtor BHSG & CO_ Case number (ifknown)

 

 

Name and address

27. |nventories
Have any inventories of the debtor's property been taken Within 2 years before frling this case?

- No

l:l Yes. Give the details about the two most recent inventories.
Name of the person who supervised the taking of the Date of inventory The dollar amount and basis (cost, market,
inventory or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
in control of the debtor at the time of the filing of this case.

Name Address Position and nature of any % of interest, if
interest any
Hina Gondal President and Sole Director 100

 

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

- No
El Yes.rdemiry below.

30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before frling this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
loans, credits on loans, stock redemptions, and options exercised?

- No
El Yes. identify below.
Name and address of recipient Amount of money or description and value of Dates Reason for
property providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

- No
El Yes.rdemiry below.

Name of the parent corporation Employer ldentification number of the parent
corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

- No
El Yes.rdemiry below.

Name of the pension fund Employer ldentification number of the parent
corporation

Offrcial Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-10136-LSS Doc 8 Filed 01/24/19 Page 7 of 7

Debtor BHSG & CO_ Case number (ifknown)

 

m Signature and Declaration

WARN|NG -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in Hnes up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

l have examined the information in this Statement ofFinancialAffairs and any attachments and have a reasonable beliefthat the information is true
and correct.

l declare under penalty of perjury that the foregoing is true and correct.

Executed On January 24, 2019

 

/s/ Hina Gondal Hina Gondal
Signature of individual signing on behalf ofthe debtor Printed name

Position or relationship to debtor President

 

Are additional pages to Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy (Official Form 207) attached?

- No
I:l Yes

Offrcial Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

